 



Exhibit 10.1
TERMINATION AGREEMENT
     This Agreement is made as of the April 21, 2006, between MGI PHARMA, INC.,
a Minnesota corporation, with its principal offices at 5775 West Old Shakopee
Road, Suite #100, Bloomington, Minnesota 55437 (the “Company”) and William F.
Spengler (“Employee”), residing at 3812 Fenchurch Road, Baltimore, MD 21218.
WITNESSETH THAT:
     WHEREAS, this Agreement is intended to specify the financial arrangements
that the Company will provide to the Employee upon Employee’s separation from
employment with the Company under any of the circumstances described herein; and
     WHEREAS, this Agreement is entered into by the Company in the belief that
it is in the best interests of the Company and its shareholders to provide
stable conditions of employment for Employee notwithstanding the possibility,
threat or occurrence of certain types of change in control, thereby enhancing
the Company’s ability to attract and retain highly qualified people.
     NOW, THEREFORE, to assure the Company that it will have the continued
dedication of Employee notwithstanding the possibility, threat or occurrence of
a bid to take over control of the Company, and to otherwise induce Employee to
remain in the employ of the Company, and for other good and valuable
consideration, the Company and Employee agree as follows:
     1. Term of Agreement. The term of this Agreement shall commence on the date
hereof as first written above and shall continue in effect through December 31,
2006; provided that commencing on January 1, 2007 and each January 1 thereafter,
the term of this Agreement shall automatically be extended for one additional
year unless not later than twelve months prior to such January 1, the Company
shall have given notice that it does not wish to extend this Agreement (which
notice may not, in any event, be given sooner than January 1, 2007; and
provided, further, that notwithstanding any such notice by the Company not to
extend, this Agreement shall continue in effect for a period of 24 months beyond
the term provided herein if a Change in Control (as defined in Section 3(i)
hereof) shall have occurred during such term. Notwithstanding any earlier
termination of this Agreement, Section 2(i) of this Agreement shall survive
until July 20, 2008.
     2. Termination of Employment
     (i) Prior to a Change in Control. Prior to a Change in Control (as defined
in Section 3(i) hereof), the Company may terminate Employee from employment with
the Company at will, with or without Cause (as defined in Section 3(iii)
hereof), at any time. If , however, Employee’s employment with the Company is
terminated without Cause at any time prior to July 20, 2008, then upon the
effective date of such Employee’s termination of employment with Company, any
unvested restricted stock units granted by Company to Employee under Company’s
employee stock incentive plans on or prior to the Company’s 2006 annual
incentive grant of long

1



--------------------------------------------------------------------------------



 



term incentive equity compensation shall immediately vest and Employee shall be
entitled to all right, title and interest of vested restricted stock units under
the applicable grant agreement(s).
     (ii) After a Change in Control
     (a) From and after the date of a Change in Control (as defined in Section
3(i) hereof) during the term of this Agreement, the Company shall not terminate
Employee from employment with the Company except as provided in this
Section 2(ii) or as a result of Employee’s Disability (as defined in
Section 3(iv) hereof) or his death.
     (b) From and after the date of a Change in Control (as defined in Section
3(i) hereof) during the term of this Agreement, the Company shall have the right
to terminate Employee from employment with the Company at any time during the
term of this Agreement for Cause (as defined in Section 3(iii) hereof), by
written notice to the Employee, specifying the particulars of the conduct of
Employee forming the basis for such termination.
     (c) From and after the date of a Change in Control (as defined in Section
3(i) hereof) during the term of this Agreement: (x) the Company shall have the
right to terminate Employee’s employment without Cause (as defined in
Section 3(iii) hereof), at any time; and (y) the Employee shall, upon the
occurrence of such a termination by the Company without Cause, or upon the
voluntary termination of Employee’s employment by Employee for Good Reason (as
defined in Section 3(ii) hereof), be entitled to receive the benefits provided
in Section 4 hereof. Employee shall evidence a voluntary termination for Good
Reason by written notice to the Company given within 60 days after the date as
of which the Employee knows or should reasonably have known an event has
occurred which constitutes Good Reason for voluntary termination. Such notice
need only identify the Employee and set forth in reasonable detail the facts and
circumstances claimed by Employee to constitute Good Reason.
Any notice given by Employee pursuant to this Section 2 shall be effective five
business days after the date it is given by Employee.
     3. Definitions
     (i) A “Change in Control” shall mean:
     (a) a change in control of a nature that would be required to be reported
in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or successor
provision thereto, whether or not the Company is then subject to such reporting
requirement;
     (b) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
the Company representing 35% or more of the combined voting power of the
Company’s then outstanding securities;

2



--------------------------------------------------------------------------------



 



     (c) the Continuing Directors (as defined in Section 3(v) hereof) cease to
constitute a majority of the Company’s Board of Directors; provided that such
change is the direct or indirect result of a proxy fight and contested election
or elections for positions on the Board of Directors; or
     (d) the majority of the Continuing Directors (as defined in Section 3(v)
hereof) determine in their sole and absolute discretion that there has been a
change in control of the Company.
     (ii) “Good Reason” shall mean the occurrence of any of the following
events, except for the occurrence of such an event in connection with the
termination or reassignment of Employee’s employment by the Company for Cause
(as defined in Section 3(iii) hereof), for Disability (as defined in
Section 3(iv) hereof) or for death:
     (a) the assignment to Employee of employment responsibilities which are not
of comparable responsibility and status as the employment responsibilities held
by Employee immediately prior to a Change in Control;
     (b) a reduction by the Company in Employee’s base salary as in effect
immediately prior to a Change in Control;
     (c) an amendment or modification of the Company’s incentive compensation
program (except as may be required by applicable law) which affects the terms or
administration of the program in a manner adverse to the interest of Employee as
compared to the terms and administration of such program immediately prior to a
Change in Control;
     (d) the Company’s requiring Employee to be based anywhere other than within
50 miles of Employee’s office location immediately prior to a Change in Control,
except for requirements of temporary travel on the Company’s business to an
extent substantially consistent with Employee’s business travel obligations
immediately prior to a Change in Control;
     (e) except to the extent otherwise required by applicable law, the failure
by the Company to continue in effect any benefit or compensation plan, stock
ownership plan, stock purchase plan, bonus plan, life insurance plan,
health-and-accident plan or disability plan in which Employee is participating
immediately prior to a Change in Control (or plans providing Employee with
substantially similar benefits), the taking of any action by the Company which
would adversely affect Employee’s participation in, or materially reduce
Employee’s benefits under, any of such plans or deprive Employee of any material
fringe benefit enjoyed by Employee immediately prior to such Change in Control,
or the failure by the Company to provide Employee with the number of paid
vacation days to which Employee is entitled immediately prior to such Change in
Control in accordance with the Company’s vacation policy as then in effect; or

3



--------------------------------------------------------------------------------



 



     (f) the failure by the Company to obtain, as specified in Section 5(i)
hereof, an assumption of the obligations of the Company to perform this
Agreement by any successor to the Company.
     (iii) “Cause” shall mean termination by the Company of Employee’s
employment based upon (a) the willful and continued failure by Employee
substantially to perform his duties and obligations (other than any such failure
resulting from his incapacity due to physical or mental illness or any such
actual or anticipated failure resulting from Employee’s termination for Good
Reason) or (b) the willful engaging by Employee in misconduct which is
materially injurious to the Company, monetarily or otherwise. For purposes of
this Section 3(iii), no action or failure to act on Employee’s part shall be
considered “willful” unless done, or omitted to be done, by Employee in bad
faith and without reasonable belief that his action or omission was in the best
interests of the Company.
     (iv) “Disability” shall mean any physical or mental condition which would
qualify Employee for a disability benefit under the Company’s long-term
disability plan.
     (v) “Continuing Director” shall mean any person who is a member of the
Board of Directors of the Company, while such person is a member of the Board of
Directors, who is not an Acquiring Person (as hereinafter defined) or an
Affiliate or Associate (as hereinafter defined) of an Acquiring Person, or a
representative of an Acquiring Person or of any such Affiliate or Associate, and
who (a) was a member of the Board of Directors on the date of this Agreement as
first written above or (b) subsequently becomes a member of the Board of
Directors, if such person’s initial nomination for election or initial election
to the Board of Directors is recommended or approved by a majority of the
Continuing Directors. For purposes of this Section 3(v): “Acquiring Person”
shall mean any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) who or which, together with all Affiliates and Associates of such
person, is the “beneficial owner” (as defined in Rule 13d-3 promulgated under
the Exchange Act) of 20% or more of the shares of Common Stock of the Company
then outstanding, but shall not include the Company, any subsidiary of the
Company or any employee benefit plan of the Company or of any subsidiary of the
Company or any entity holding shares of Common Stock organized, appointed or
established for, or pursuant to the terms of, any such plan; and “Affiliate” and
“Associate” shall have the respective meanings ascribed to such terms in
Rule 12b-2 promulgated under the Exchange Act.
     4. Benefits upon Termination under Section 2(ii)(c)
     (i) Upon the termination (voluntary or involuntary) of the employment of
Employee pursuant to Section 2(ii)(c) hereof, Employee shall be entitled to
receive the benefits specified in this Section 4. The amounts due to Employee
under subparagraphs (a), (b) and (c) of this Section 4(i) shall be paid to
Employee not later than one business day prior to the date that the termination
of Employee’s employment becomes effective. All benefits to Employee pursuant to
this Section 4(i) shall be subject to any applicable payroll or other taxes
required by law to be withheld.

4



--------------------------------------------------------------------------------



 



     (a) The Company shall pay to Employee any and all amounts payable to
Employee pursuant to any standard or general severance policy of the Company or
its Board of Directors;
     (b) In lieu of any further base salary payments to Employee for periods
subsequent to the date that the termination of Employee’s employment becomes
effective, the Company shall pay as severance pay to Employee a lump-sum cash
amount equal to twenty-four (24) times the Employee’s monthly base salary (as in
effect in the month preceding the month in which the termination becomes
effective or as in effect in the month preceding the Change in Control,
whichever is higher);
     (c) The Company shall also pay to Employee all legal fees and expenses
incurred by Employee as a result of such termination of employment (including
all fees and expenses, if any, incurred by Employee in seeking to obtain or
enforce any right or benefit provided to Employee by this Agreement whether by
arbitration or otherwise); and
     (d) Any and all contracts, agreements or arrangements between the Company
and Employee prohibiting or restricting the Employee from owning, operating,
participating in, or providing employment or consulting services to, any
business or company competitive with the Company at any time or during any
period after the date the termination of Employee’s employment becomes
effective, shall be deemed terminated and of no further force or effect as of
the date the termination of Employee’s employment becomes effective, to the
extent, but only to the extent, such contracts, agreements or arrangements so
prohibit or restrict the Employee; provided that the foregoing provisions shall
not constitute a license or right to use any proprietary information of the
Company and shall in no way affect any such contracts, agreements or
arrangements insofar as they relate to nondisclosure and nonuse of proprietary
information of the Company notwithstanding the fact that such nondisclosure and
nonuse may prohibit or restrict the Employee in certain competitive activities.
     (ii) Employee shall not be required to mitigate the amount of any payment
provided for in this Section 4 by seeking other employment or otherwise. The
amount of any payment or benefit provided in this Section 4 shall not be reduced
by any compensation earned by Employee as a result of any employment by another
employer or from any other source.
     (iii) In the event that any payment or benefit received or to be received
by Employee in connection with a Change in Control of the Company or termination
of Employee’s employment (whether payable pursuant to the terms of this
Agreement or pursuant to any other plan, contract, agreement or arrangement with
the Company, with any person whose actions result in a Change in Control of the
Company or with any person constituting a member of an affiliated group” as
defined in Section 280G(d)(5) of the Internal Revenue Code of 1986, as amended
(the “Code”), with the Company or with any person whose actions result in a
Change in Control of the Company (collectively, the “Total Payments”)) would be
subject to the excise tax imposed by Section 4999 of the Code or any interest,
penalties or additions to tax with respect to such excise tax (such excise tax,
together with any such interest, penalties or additions to tax, are collectively
referred to as the “Excise Tax”), then Employee shall be entitled to receive
from the Company an additional cash

5



--------------------------------------------------------------------------------



 



payment (a “Gross-Up Payment”)in an amount such that after payment by Employee
of all taxes (including any interest, penalties or additions to tax imposed with
respect to such taxes), including any Excise Tax, imposed upon the Gross-Up
Payment, Employee would retain an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the Total Payments, as determined in accordance with the
provisions of this Section 4(iii).
     (a) All determinations required to be made under this Section 4(iii),
including whether a Gross-Up Payment is required and the amount of such Gross-Up
Payment, shall be made by the independent accounting firm retained by the
Company on the date of the Change in Control (the “Accounting Firm”). The
Accounting Firm shall provide detailed supporting calculations of its
determination to both the Company and the Employee within 15 business days of
the Employment Termination Date, or at such earlier time as is requested by the
Company. For purposes of determining the amount of any tax pursuant to this
Section 4(iii), the Employee’s tax rate shall be deemed to be the highest
statutory marginal state and Federal tax rate (on a combined basis and including
the Employee’s share of F.I.C.A. and Medicare taxes) then in effect.
     (b) Employee shall in good faith cooperate with the Accounting Firm in
making the determination of whether a Gross-Up Payment is required, including
but not limited to providing the Accounting Firm with information or
documentation as reasonably requested by the Accounting Firm. A determination by
the Accounting Firm regarding whether a Gross-Up Payment is required and the
amount of such Gross-Up Payment shall be conclusive and binding upon the
Employee and the Company for all purposes.
     (c) A Gross-Up Payment required to be made pursuant to this Section 4(iii)
shall be paid to Employee within 30 days of a final determination by the
Accounting Firm that the Gross-Up Payment is required. Employee and Company
shall report all amounts paid to Employee on their respective tax returns
consistent with the determination of the Accounting Firm.
     (d) The Company and the Employee shall promptly deliver to each other
copies of any written communications, and summaries of any oral communications,
with any tax authority regarding the applicability of Section 280G or 4999 of
the Code to any portion of the Total Payments. In the event of any controversy
with the Internal Revenue Service or other tax authority regarding the
applicability of Section 280G or 4999 of the Code to any portion of the Total
Payments, Company shall have the right, exercisable in its sole discretion, to
control the resolution of such controversy at its own expense. Employee and the
Company shall in good faith cooperate in the resolution of such controversy.
     (e) If the Internal Revenue Service or any tax authority makes a final
determination that a greater Excise Tax should be imposed upon the Total
Payments than is determined by the Accounting Firm or reflected in the
Employee’s tax return pursuant to this Section, the Employee shall be entitled
to receive from the Company the full Gross-Up Payment calculated on the basis of
the amount of Excise Tax determined to be payable by

6



--------------------------------------------------------------------------------



 



such tax authority. That amount shall be paid to the Participant within 30 days
of the date of such final determination by the relevant tax authority.
     5. Successors and Binding Agreement
     (i) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of the Company), by agreement in form and substance
satisfactory to Employee, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle Employee to
compensation from the Company in the same amount and on the same terms as
Employee would be entitled hereunder if employee terminated Employee’s
employment after a Change in Control for Good Reason, except that for purposes
of implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the date that the termination of Employee’s employment
becomes effective. As used in this Agreement, “Company” shall mean the Company
and any successor to its business and/or assets which executes and delivers the
agreement provided for in this Section 5(i) or which otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law.
     (ii) This Agreement is personal to Employee, and Employee may not assign or
transfer any part of Employee’s rights or duties hereunder, or any compensation
due to Employee hereunder, to any other person. Notwithstanding the foregoing,
this Agreement shall inure to the benefit of and be enforceable by Employee’s
personal or legal representatives, executors, administrators, heirs,
distributees, devisees and legatees.
     6. Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in the
Minneapolis-St. Paul metropolitan area, in accordance with the applicable rules
of the American Arbitration Association then in effect. Judgment may be entered
on the arbitrator’s award in any court having jurisdiction.
     7. Modification; Waiver. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in a writing signed by Employee and such officer as may be specifically
designated by the Board of Directors of the Company. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.
     8. Notice. All notices, requests, demands and all other communications
required or permitted by either party to the other party by this Agreement
(including, without limitation, any notice of termination of employment and any
notice of intention to arbitrate) shall be in writing and shall be deemed to
have been duly given when delivered personally or received by certified or
registered mail, return receipt requested, postage prepaid, at the address of
the other party, as first written above (directed to the attention of the Board
of Directors and Corporate

7



--------------------------------------------------------------------------------



 



Secretary in the case of the Company). Either party hereto may change its
address for purposes of this Section 8 by giving 15 days’ prior notice to the
other party hereto.
     9. Severability. If any term or provision of this Agreement or the
application hereof to any person or circumstances shall to any extent be invalid
or unenforceable, the remainder of this Agreement or the application of such
term or provision to persons or circumstances other than those as to which it is
held invalid or unenforceable shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.
     10. Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
     11. Governing Law. This Agreement has been executed and delivered in the
State of Minnesota and shall in all respects be governed by, and construed and
enforced in accordance with, the laws of the State of Minnesota, including all
matters of construction, validity and performance, and without taking into
consideration the conflict of law provisions of such state.
     12. Effect of Agreement; Entire Agreement. The Company and the Employee
understand and agree that this Agreement is intended to reflect their agreement
only with respect to payments and benefits upon termination in certain cases and
is not intended to create any obligation on the part of either party to continue
employment. This Agreement supersedes any and all other oral or written
agreements or policies made relating to the subject matter hereof and
constitutes the entire agreement of the parties relating to the subject matter
hereof; provided that this Agreement shall not supersede or limit in any way
Employee’s rights under any benefit plan, program or arrangements in accordance
with their terms.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed, all as of the date first written above.

     
MGI PHARMA, INC.
 
   
 
   
By
  /s/ Leon O. Moulder, Jr.
 
   
 
  Leon O. Moulder, Jr. Its President & CEO
 
   
 
   
By
  /s/ William F. Spengler
 
   
 
  Employee, William F. Spengler

8